 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN SEWELL,                                      No. 2:18-cv-2988 DB P
12                        Plaintiff,
13            v.                                         ORDER
14    A. CORNWELL, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Plaintiff alleges defendants were deliberately indifferent to his serious medical

19   needs when they delayed medical care for the removal of bindles of drugs plaintiff had

20   swallowed. Plaintiff has submitted a document entitled “Notice to the Court.” (ECF No. 29.)

21   Therein, plaintiff appears to be asking the court to interpret a letter sent to him after his August 8,

22   2019 deposition. That letter simply informed plaintiff that he had a right to review the transcript

23   of his deposition and make any changes if he felt the transcript did not correctly reflect his

24   deposition testimony. (ECF No. 29 at 2.) The letter, dated August 22, informed plaintiff that he

25   had thirty days to do so.

26          To the extent plaintiff is seeking any assistance from the court in reviewing his deposition

27   transcript, such a request comes far too late. The Federal Rules provide that a deponent has thirty

28   days after notification that a transcript is ready to submit any changes to that transcript. The letter
                                                         1
 1   from the court reporting service attached to plaintiff’s notice gave plaintiff those thirty days.

 2   Even if plaintiff is entitled to some additional time due to his status as a prisoner, his right to

 3   review the deposition transcript and submit any changes expired by the end of September.

 4   However, plaintiff did not submit his notice to the court until over forty-five days after the

 5   expiration of that deadline.

 6             The court recognizes that plaintiff may have been uncertain about his rights under the

 7   letter and is sympathetic to the difficulties for prisoners in managing litigation. However,

 8   plaintiff had avenues to seek help in a timely manner, including from the prison law library and, if

 9   necessary, by a request to the court such as the one he made here.

10             Accordingly, to the extent plaintiff seeks any action from the court with respect to

11   reviewing his deposition transcript, IT IS HEREBY ORDERED that the request (ECF No. 29) is

12   denied.

13   Dated: December 4, 2019

14

15

16

17
     DLB:9
18   DB/prisoner-civil rights/sewe2988.depo ques


19

20
21

22

23

24

25

26
27

28
                                                          2
